    Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.783 Page 1 of 24




                               IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    DENNIS BATEMAN,                                         MEMORANDUM DECISION AND
                                                            ORDER GRANTING [18]
                              Plaintiff,                    DEFENDANT’S MOTION FOR
                                                            SUMMARY JUDGMENT
    v.
                                                            Case No. 2:18-cv-00815-DBB-JCB
    NEXSTAR MEDIA GROUP, INC.,
                                                            District Judge David Barlow
                              Defendant.


            Defendant Nexstar Media Group, Inc. (Nexstar) moves for summary judgment 1 on

Plaintiff Dennis Bateman’s claims for unlawful termination and unlawful retaliation under the

Americans with Disabilities Act (ADA) pursuant to Federal Rule of Civil Procedure 56. 2 Having

reviewed the parties’ briefing, the court concludes the motion may be resolved without oral

argument. See DUCivR 7-1(f).

                                                       FACTS

            Bateman is an individual with disabilities.3 He is a left-leg, below-knee amputee; 4 has

post-traumatic stress disorder, which causes him insomnia; 5 and has a cholesteatoma of the left

ear, which required surgery resulting in hearing loss and a speech impediment. 6


1
 Nexstar Media Group, Inc.’s Motion for Summary Judgment against Dennis Bateman (Motion), ECF No. 18, filed
January 24, 2020.
2
    See id. at 1.
3
    See Motion at 29 n.11.
4
    Complaint, ECF No. 2, filed October 18, 2018, at ¶ 7.
5
    Id. at ¶ 8.
6
    Id. at ¶ 9.
    Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.784 Page 2 of 24




            Bateman began his employment as a photojournalist with a news station Nexstar owns in

December 2014. 7 In January 2015, due to staffing changes, the station needed to adjust employee

schedules. 8 Bateman requested that his schedule not include any “turnarounds” (late shift one

day and early shift the following day), and that he have two consecutive days off. 9 Bateman’s

supervisor gave Bateman a schedule in February or March 2015, 10 which gave him two

consecutive days off, including Sundays based on the supervisor’s understanding that Bateman

enjoyed watching NASCAR, but had him working one turnaround shift. 11 Bateman complained

to human resources in July 2015 that he had been denied a requested accommodation. 12

            Based on Bateman’s complaint, in early August 2015, Bateman’s supervisor met with

him to discuss his concerns with his schedule. 13 Bateman’s supervisor followed up this meeting

with a written letter dated August 4, 2015. 14 In this letter, Bateman’s supervisor addressed

Bateman’s concerns about his schedule, including explaining why there was a need for Bateman

to work a turnaround shift, but also expressed his “appreciation for the positive efforts [Bateman

had] made in the news department” and that he was “pleased with many aspects of [Bateman’s]

work and the effort [he was] putting forth.” 15


7
    Id. at ¶ 11.
8
    Motion Exhibit G, ECF No. 18-8, filed January 24, 2020.
9
    Complaint at ¶ 14.
10
  Motion at 9; Defendant’s Reply in Support of Motion for Summary Judgment (Reply), ECF No. 27, filed March
20, 2020, at 16.
11
     Motion Exhibit I, ECF No. 18-10, filed January 24, 2020; Reply at 4 n.1.
12
   Id. Exhibit H, ECF No. 18-9, filed January 24, 2020; Opposition to Motion for Summary Judgment (Opposition),
ECF No. 22, filed February 28, 2020, Exhibit 5, ECF No. 22-5, filed February 28, 2020, at ¶ 16.
13
     Motion Exhibit AA, ECF No. 18-28, filed January 24, 2020, at ¶ 10.
14
     Id. Exhibit I.
15
     Id. at 1–4.



                                                                                                                  2
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.785 Page 3 of 24




           On November 12, 2015, Bateman’s supervisor gave him an “employee counseling form,”

essentially a disciplinary write-up, based on the supervisor’s understanding that Bateman had

complained after being assigned an editing task, slammed the door in the face of the Assistant

News Director and Managing Editor, and left work with only half of the task completed. 16

Bateman disputes this characterization of the event. He contends that he did not slam the door in

anyone’s face and that he was unable to complete the editing task on schedule because the

photographer who filmed the video that required editing “had double-punched the record button

and had failed to shoot b-roll, rendering most of the video unusable.” 17

           Also in November 2015, Bateman requested a personal day to spend time with his

mother. 18 Bateman’s supervisor informed him that he would need to find coverage for his shift in

order to take that personal day. 19 Bateman did not do so. 20 Bateman called in sick on the

requested day, citing trouble with his prosthesis. 21 He received another employee counseling

form based on his improper use of a sick day in violation of Nexstar’s attendance policy. 22

Bateman also disputes the characterization of this event. He contends that he experienced an

irritated boil on his amputated leg, causing pain and preventing him from wearing his prosthesis,

and so his sick day was for “legitimate medical reasons.” 23



16
     Motion Exhibit K, ECF No. 18-12, filed January 24, 2020.
17
     Opposition at 4.
18
     Motion Exhibit AA at ¶ 14; see Opposition at 4.
19
     Motion Exhibit AA at ¶ 14.
20
     Id.
21
     Opposition Exhibit 5 at ¶ 23.
22
     Motion Exhibit L, ECF No. 18-13, filed January 24, 2020.
23
     Opposition at 4.



                                                                                                    3
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.786 Page 4 of 24




            In December 2015, Bateman received an employee evaluation containing positive and

negative comments about his performance. 24 For example, the evaluation noted that Bateman

was a “hard worker most of the time” and had “a good knowledge of his job.” 25 It also noted that

Bateman had “challenges effectively communicating his needs and frustrations with some

co-workers and managers.” 26

            In January 2016, after the station hired an additional photographer, Bateman received

notice that he would be working a new schedule that met all of his requests—one with no

turnarounds and two consecutive days (Saturday and Sunday) off. 27

            In April 2016, Bateman received an employee evaluation with positive remarks. 28 This

evaluation noted that Bateman was “very good about helping out when asked” and that he was

“dependable.” 29

            In August 2016, a third-party complained about Bateman’s unprofessional conduct as a

photographer. 30 In his free time, Bateman had filmed videos at Rocky Mountain Raceway. 31 On

one video, which he posted to YouTube, he inserted audio of a baby crying whenever a particular

racecar passed the camera. 32 Bateman contends that this activity did not violate company policy,




24
     Motion Exhibit M, ECF No. 18-14, filed January 24, 2020.
25
     Id. at 1, 3.
26
     Id. at 2.
27
     Id. Exhibit N, ECF No. 18-15, filed January 24, 2020.
28
     Id. Exhibit O, ECF No. 18-16, filed January 24, 2020.
29
     Motion Exhibit O. at 1, 2.
30
     Opposition Exhibit 5 at ¶ 24.
31
     Motion Exhibit B, ECF No. 18-3, filed January 24, 2020, at 142.
32
     Id. at 141, 143.



                                                                                                    4
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.787 Page 5 of 24




but that “in order to avoid any appearance of unprofessionalism,” he apologized to the

complainant. 33

           In March 2017, Bateman received another employee counseling form and a one-day

suspension. 34 This form and suspension were based on damage to a piece of equipment, assigned

to Bateman, that fell from atop a vehicle where it had been placed to get a better signal, as well

as the loss of a camera that was stolen when he left it unattended while on a job. 35 Bateman

asserts that a supervisor instructed him to place the equipment on top of his vehicle, though he

did not dispute that he failed to secure the equipment tightly and then left the equipment

unattended. 36 Bateman did not dispute his loss of the camera. 37 The news director at the time

responded in an email to Bateman’s explanation of why he believed the discipline was

unwarranted. 38 In the email, the news director detailed again the basis for the disciplinary action

against Bateman. 39 He also noted that Bateman “deserve[d] a pat on the back for [a] number of

things [Bateman had] done over the course of [his] employment with [the station],” was “a hard

worker” “[f]or the most part,” and had “gone the extra mile on other occasion[s] to the benefit of

the station.” 40




33
     Opposition at 5; see also id. Exhibit 5 at ¶ 24; Motion Exhibit B at 146.
34
     Motion Exhibit P, ECF No. 18-17, filed January 24, 2020.
35
     Id.
36
     Opposition at 6.
37
     Id.
38
     Motion Exhibit Q, ECF No. 18-18, filed January 24, 2020.
39
     Id.
40
     Id.



                                                                                                       5
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.788 Page 6 of 24




            In April 2017, Bateman received an employee performance evaluation with mostly

positive remarks. 41 The evaluation noted that Bateman did “a good job of going after what he

and his reporters need[ed] for the story,” was “very good with his photography and editing

skills,” was “reliable to give [the station] a good product,” and did “a good job of alerting

managers and engineers of any problems or issues with his gear or assigned vehicle.” 42 The

evaluation did mention complaints about cigarette smell, concerns with damaged and lost

property, and the need to maintain a positive attitude. 43

            In May 2017, another third-party complained about Bateman, this time alleging that he

appeared to be under the influence of alcohol while working an event. 44 The employee

counseling form noted that two complainants reported that Bateman smelled of alcohol, slurred

his words, and stumbled. 45 It also stated that a station employee reported that Bateman had

missed another assignment because he was hungover. 46 It further noted that Bateman smoked

regularly and “often smell[ed] of cigarette smoke” and that the cigarette smoke odor was

apparent on the day of the event. 47 The form indicated that Bateman needed to undergo a thirty-

day probation, and it identified as goals for the probationary period that Bateman should improve

his “personal appearance and hygiene—dress professionally for his assignments in clean

appearing and smelling clothing” and should “[p]erform at an exemplary standard without


41
     Motion Exhibit R, ECF No. 18-19, filed January 24, 2020.
42
     Id. at 1–2.
43
     Id.
44
     Id. Exhibit S, ECF No. 18-20, filed January 24, 2020.
45
     Id.
46
     Id.
47
     Motion Exhibit S.



                                                                                                    6
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.789 Page 7 of 24




complaints from colleagues, subjects of his assignments or management.” 48 Bateman avers that

he was not under the influence of alcohol during the work assignment and that “the accusation

may have been based on the way he walks due to his prosthesis, as well as his speech

impediment due to hearing loss in his left ear.” 49

           The week after Bateman received this employee counseling form, he gave notice that he

would resign two weeks later. 50 Bateman completed his final two weeks—half of the probation

period—without incident. 51 On June 1, 2017, less than two weeks after he resigned, Bateman

asked for his job back. His email stated “[t]he decision I made to resign was one of the most

difficult decisions that I’d ever made in my life.” 52 He asked to be considered “favorable to come

back on board” and, in asking for the news director’s response, noted that he would “never be

more grateful to any soul.” 53 The news director responded that Bateman’s former position had

been filled and included a link to a job posting for an available part-time position. 54 Bateman did

not apply for that position. 55

           Bateman filed a charge of discrimination with the Utah Antidiscrimination and Labor

Division and EEOC on October 12, 2017, and he received a notice of right to sue. 56




48
     Id.
49
     Opposition at 7.
50
     Motion Exhibit T, ECF No. 18-21, filed January 24, 2020.
51
     See id. Exhibit B at 61.
52
     Id. Exhibit W, ECF No. 18-24, filed January 24, 2020.
53
     Id.
54
     Id.
55
     Id. Exhibit B at 101–05.
56
     Complaint at ¶ 4.



                                                                                                   7
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.790 Page 8 of 24




                                               LEGAL STANDARD

           Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” 57 A factual dispute is genuine when

“there is sufficient evidence on each side so that a rational trier of fact could resolve the issue

either way.” 58 In determining whether there is a genuine dispute as to material fact, the court

should “view the factual record and draw all reasonable inferences therefrom most favorably to

the nonmovant.” 59 The moving party “bears the initial burden of making a prima facie

demonstration of the absence of a genuine issue of material fact and entitlement to judgment as a

matter of law.” 60

                                                   DISCUSSION

           Nexstar moves for summary judgment on Bateman’s unlawful termination and unlawful

retaliation claims because the undisputed material facts show that Bateman voluntarily resigned

from his employment and that Nexstar did not take any adverse employment action against

Bateman based on his disability or protected activity. 61 The court first addresses Bateman’s

unlawful termination claim and then addresses his unlawful retaliation claim.

       Bateman’s Employer Did Not Unlawfully Terminate Him by Constructive Discharge

           To establish a prima facie case of unlawful termination under the ADA, a plaintiff must

demonstrate that he (1) is a disabled person as defined by the ADA; (2) is qualified, with or



57
     Fed. R. Civ. P. 56(a).
58
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
59
     Id.
60
     Id. at 670–71.
61
     Motion at 1.



                                                                                                      8
 Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.791 Page 9 of 24




without reasonable accommodation, to perform the essential functions of the job held or desired;

and (3) was terminated by an employer or prospective employer under circumstances giving rise

to the inference that the termination was because of that disability. 62 For purposes of the motion

for summary judgment, Nexstar does not dispute the first two elements. 63 At issue is the

remaining element—whether Bateman’s employer terminated him because of his disability.

                         Bateman Has Failed to Establish an Inference of Discrimination

           Bateman asserts that he has presented sufficient evidence to give rise to an inference that

the disciplinary actions taken against him resulted in his constructive discharge based on his

disability. 64 Though Bateman does not cite to this evidence, he refers to the disciplinary actions

taken against him. 65 The facts surrounding these disciplinary actions do not give rise to an

inference of discrimination based on Bateman’s disability. Each disciplinary action responds to a

particular incident or complaint unrelated to Bateman’s disability. Moreover, there are multiple

intervening positive events, which further negate any inference of discrimination.

           Bateman’s first November 2015 employee counseling form was based on his supervisor’s

understanding that Bateman had complained after being assigned an editing task, slammed the

door in the face of the Assistant News Director and Managing Editor, and left work with only

half of the task completed. 66 Even though Bateman disputes the characterization of this event,




62
     Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997).
63
     Motion at 29 n.11.
64
     Opposition at 22.
65
     Id.
66
     Motion Exhibit K.



                                                                                                         9
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.792 Page 10 of 24




the supervisor issued Bateman the employee counseling form based on a reason unrelated to

Bateman’s disability.

            Bateman’s second November 2015 employee counseling form was based on what

appeared to his supervisors to be the improper use of a sick day in violation of the company’s

attendance policy. 67 Bateman contends that he used his sick day legitimately, 68 but his

disagreement does not mean that his supervisors based the disciplinary action taken against him

on his disability.

            After these two disciplinary actions, which both resulted from specific events unrelated to

Bateman’s disability, Bateman received a mixed performance evaluation. 69 This evaluation

included both positive and negative comments about Bateman’s performance. 70 At the end of

January 2016, Bateman received notice that beginning the following week he would be working

his preferred schedule. 71 Then in April 2016, Bateman received an employee performance

evaluation with positive remarks. 72 These instances are positive intervening events.

            The following year, in March 2017, Bateman received another employee counseling form

and one-day suspension based on damage to equipment, assigned to Bateman, that fell from atop

a vehicle where it had been placed to get a better signal and based on a camera, provided to

Bateman, that was stolen when he left it unattended while on a job. 73 Again, Bateman contends


67
     Id. Exhibit L.
68
     Opposition at 4.
69
     See Motion Exhibit M.
70
     Id.
71
     Id. Exhibit N.
72
     Id. Exhibit O.
73
     Id. Exhibit P.



                                                                                                     10
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.793 Page 11 of 24




that this disciplinary action was unwarranted, 74 but his disagreement with the reason for the

disciplinary action does not mean that the disciplinary action was based on his disability. In an

email responding to Bateman’s explanation of the incident, the news director explained the basis

for the disciplinary action and also provided Bateman with some positive feedback. 75 The

following month Bateman received another employee performance evaluation with multiple

positive comments. 76

            Finally, Bateman received an employee counseling form and thirty-day probation based

on a third-party complaint that Bateman was intoxicated while working an event. 77 Bateman

contends that the third-party may have misinterpreted the way he walks due to his prosthesis and

his speech impediment as intoxication. 78 However, his contention does not account for the

reported smell of alcohol 79 and, in any event, does not mean that his supervisors issued the

disciplinary action against him based on his disability.

            Each of these disciplinary actions are tied to a specific event warranting disciplinary

action and thus do not give rise to an inference of discrimination. Moreover, the intervening

positive events make an inference of discrimination even more improbable. Finally, Bateman

simply fails to cite any evidence that suggests he was treated differently and worse than others

because of his disability. Bateman’s unlawful termination claim fails on the third prong because




74
     Opposition at 6.
75
     Motion Exhibit Q.
76
     Id. Exhibit R.
77
     Id. Exhibit S.
78
     Opposition at 7.
79
     See Motion Exhibit S.



                                                                                                      11
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.794 Page 12 of 24




Bateman has not shown circumstances giving rise to the inference that his termination by

constructive discharge was because of his disability. Thus, he has not demonstrated a prima facie

case for a claim of unlawful termination and his claim fails as a matter of law.

              Bateman Has Failed to Establish Pretext Under the Burden-Shifting Analysis

           Bateman has failed to establish a prima facie case for unlawful termination, but assuming

he had, his unlawful termination claim would fail under the McDonnell Douglas burden-shifting

analysis. Once the plaintiff establishes the prima facie case, the burden shifts to the employer to

articulate a nondiscriminatory reason for the adverse action. 80 Upon the employer articulating a

nondiscriminatory reason, the burden shifts back to the plaintiff to demonstrate that the reason

articulated is a “pretext masking discriminatory animus.” 81

           Nexstar has articulated nondiscriminatory reasons for each of the disciplinary actions

taken against Bateman. First, in response to Bateman’s assertion that his supervisor gave him a

schedule with a turnaround when other similarly-situated employees were given schedules

without turnarounds, Nexstar contends that Bateman’s supervisor had to balance the needs of

multiple photographers and did so by implementing the schedule that satisfied more of

Bateman’s requests. 82 This reason is nondiscriminatory. Second, Nexstar asserts that Bateman’s

first November 2015 employee counseling form resulted from what Bateman’s supervisor

understood to be Bateman slamming a door, failing to complete a task, and having a negative

attitude. 83 The reason for this employee counseling form is nondiscriminatory. Third, Nexstar


80
     McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973); Piercy, 480 F.3d at 1198.
81
     Piercy, 480 F.3d at 1198.
82
     Reply at 4–5.
83
     Id. at 6; Motion Exhibit K.



                                                                                                    12
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.795 Page 13 of 24




contends that Bateman’s second November 2015 employee counseling form was due to what

Bateman’s supervisor understood to be a violation of the company’s attendance policy. 84 This

reason is again nondiscriminatory. Fourth, Nexstar asserts that Bateman’s March 2017 employee

counseling form and one-day suspension resulted from damage to company property in his

care. 85 This articulated basis for the disciplinary action is nondiscriminatory. And fifth, Nexstar

asserts that Bateman’s May 2017 employee counseling form and thirty-day probation was due to

a third-party complaint that Bateman was intoxicated while working. 86 Again, this articulated

reason is nondiscriminatory. Bateman’s disagreement with the basis for the disciplinary actions

taken against him does not negate that Nexstar has articulated nondiscriminatory reasons for

each action.

           Because Nexstar articulated nondiscriminatory reasons for each of the disciplinary

actions taken against Bateman, the burden shifts back to Bateman to demonstrate that these are

pretextual reasons masking discriminatory animus. 87

           A plaintiff can show pretext by demonstrating “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its actions that a reasonable factfinder could rationally find them unworthy of credence and

hence infer that the employer did not act for the asserted non-discriminatory reasons.” 88




84
     Reply at 7; Motion Exhibit L.
85
     Reply at 8; Motion Exhibit P.
86
     Reply at 11; Motion Exhibit S.
87
     See Piercy, 480 F.3d at 1198.
88
     Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997).



                                                                                                   13
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.796 Page 14 of 24




Conjecture is not enough for a plaintiff to survive summary judgment. 89 Further, “[i]n

determining whether the proffered reason for the decision was pretextual, [courts] examine the

facts as they appear to the person making the decision.” 90

               Bateman points the court to three pieces of evidence to show pretext. 91 First, Bateman

contends that his schedule resulting from a shortage in photographers is pretext because other

photographers worked schedules without turnarounds. 92 This reasoning fails to demonstrate

pretext because it does not take into account that other photographers did work at least some

turnaround shifts. 93 It also does not take into account that Bateman’s supervisor had to balance

the needs of multiple photographers and gave Bateman the schedule that he thought best

accommodated Bateman’s requests. 94 Second, Bateman argues that the nondiscriminatory

reasons given for the disciplinary actions are pretextual because he has presented evidence

showing that the discipline was unwarranted. 95 Notably, Bateman does not cite this evidence. 96

Further, when determining pretext the court examines the facts as they appear to the person

making the decision, which here would be Bateman’s supervisors. Bateman’s disagreement with

the disciplinary action does not demonstrate pretext. Finally, Bateman asserts that he was

subjected to a pattern of discipline in excess of the discipline to which non-disabled



89
     See id.
90
     CR England Inc., 644 F.3d at 1044.
91
     See Opposition at 14 n.1, 22–24.
92
     Id. at 23.
93
     See, e.g., Motion Exhibit Y, ECF No. 18-26, filed January 24, 2020, at 10–11, 13–14, 69–70, 76–77.
94
     Id. Exhibit I.
95
     Opposition at 23.
96
     See id.



                                                                                                          14
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.797 Page 15 of 24




photographers were subjected. 97 Bateman asserts that only one written reprimand was issued to a

photographer other than himself, though again he does not cite this evidence. 98 Bateman also

does not provide evidence that other photographers engaged in behavior that warranted

discipline. 99 That other photographers were not disciplined does not, on its own, demonstrate that

Nexstar’s articulated nondiscriminatory reasons for taking disciplinary action against Bateman

are pretextual. So even if Bateman established a prima facie case for unlawful retaliation, which

he did not, his claim would fail under the burden-shifting analysis.

                     Bateman Cannot Establish Termination by Constructive Discharge

            Even if Bateman could establish an inference of discrimination, or could establish that his

employer’s articulated nondiscriminatory reasons for the disciplinary action taken against him

were pretextual, his unlawful termination claim would still fail based on his contention that he

was terminated by constructive discharge 100 because he cannot satisfy the required elements.

Constructive discharge requires that (1) the plaintiff’s employer discriminated against the

plaintiff to the point where a reasonable person in the plaintiff’s position would have felt

compelled to resign, and (2) the plaintiff actually resigned. 101

            The parties do not dispute the second element—that Bateman actually resigned, 102 so the

question is whether Nexstar discriminated against Bateman to the point where a reasonable



97
     Id. at 23–24.
98
     Id. at 24.
99
   The court notes that it appears that Bateman did not conduct any depositions to develop an evidentiary record on
this point.
100
      Complaint at ¶ 33; Opposition at 20–22.
101
      Rivero v. Bd. Of Regents of Univ. of N.M., 950 F.3d 754, 761 (10th Cir. 2020).
102
      See Complaint at ¶ 33.



                                                                                                                  15
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.798 Page 16 of 24




person in Bateman’s position would have felt compelled to resign. Bateman contends that his

supervisors placed him on probation with the intention of terminating him at the conclusion of

that probation “demonstrated by the fact that they provided [him] with no explanation of how he

could successfully complete the probationary period.” 103 However, the May 2017 employee

counseling form placing Bateman on probation identifies two specific goals for his probationary

period: (1) “Improve personal appearance and hygiene—dress professionally for his assignments

in clean appearing and smelling clothing” and (2) “Perform at an exemplary standard without

complaints from colleagues, subjects of his assignments or management.” 104 These goals

indicate that there was indeed some way Bateman could successfully complete probation,

meaning that he had an option other than to resign. Moreover, Bateman has failed to show that

he experienced any discrimination based on disability at all, much less discrimination so severe

that an objective person would conclude that they had “no choice” but to quit. 105

            Further cutting against Bateman’s constructive discharge argument is his request for

re-employment. 106 Had the alleged discrimination been so egregious that a reasonable person

would have felt compelled to resign, it does not follow that a reasonable person would then,

almost immediately, ask for that job back. Bateman gave his two-week notice at the beginning of

what would have been his probation, 107 worked those two weeks (approximately half of the




103
      Id. at ¶ 30.
104
      Motion Exhibit S.
105
      See Heno v. Sprint/United Mgmt. Co., 208 F.3d 847, 858 (10th Cir. 2000).
106
      Id. Exhibit W.
107
      Id. Exhibit T.



                                                                                                   16
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.799 Page 17 of 24




probationary period), 108 and then asked for his job back around the time that his probation would

have ended. 109 These undisputed facts are not consistent with his constructive discharge

argument. In all, the undisputed material facts demonstrate that Bateman’s unlawful termination

claim fails as a matter of law: the facts do not give rise to an inference of any discrimination

based on disability, much less discrimination so severe that an objective person would have no

choice but to quit. 110 The court recognizes that Bateman may genuinely have felt aggrieved

because of his disagreements with others, but the test here is an objective one and even Bateman

himself, shortly after quitting, regretted “[t]he decision I made to resign” and said he would

“never be more grateful to any soul” if he were permitted to return. 111 Because the facts cannot

support a cause of action of unlawful termination, Nexstar’s motion for summary judgment is

granted on this claim.

                 Bateman’s Employer Did Not Unlawfully Retaliate Against Bateman

            To establish a prima facie case of unlawful retaliation under the ADA, a plaintiff must

demonstrate “(1) that he engaged in protected opposition to discrimination, (2) that a reasonable

employee would have found the challenged action materially adverse, and (3) that a causal

connection existed between the protected activity and the materially adverse action.” 112

            For purposes of the motion for summary judgment, Nexstar does not dispute that

Bateman engaged in protected opposition to discrimination when he addressed his scheduling



108
      Id. Exhibit B at 46.
109
      Id. Exhibit W.
110
      See Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997); see also Heno, 208 F.3d at 858.
111
      Motion Exhibit W.
112
      E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028, 1051 (10th Cir. 2011) (citation omitted).



                                                                                                         17
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.800 Page 18 of 24




concerns with human resources in July 2015. 113 That leaves at issue the second element (adverse

action) and the third element (causal connection).

                The Statute of Limitations Bars Reliance on the 2015 Disciplinary Actions

           To maintain a timely claim for unlawful retaliation under the ADA a plaintiff “must have

filed an administrative charge within 300 days of the challenged employment action and have

filed suit in federal court within ninety days of receiving the agency’s right-to-sue letter.” 114

           Here, the statute of limitations bars Bateman’s reliance on the November 2015 employee

counseling forms as challenged employment actions because he filed the claim on October 12,

2017, which is well over 300 days (almost two years) past when he received the November 2015

employee counseling forms. Bateman argues that the November 2015 disciplinary actions were

part of a pattern of retaliation that culminated in his constructive discharge in May 2017, which

is itself within the 300-day statute of limitations. 115 The record does not support Bateman’s

claim. As explained below, the record does not suggest any retaliation, much less a pattern of

retaliation. Simply asserting that two or more actions are related cannot, without more, save

time-barred claims from the statute of limitations. However, even if Bateman’s reliance on the

November 2015 employee counseling forms were timely, his unlawful termination claim would

fail.




113
      Motion at 23 n.9.
114
      Proctor v. United Parcel Service, 502 F.3d 1200, 1206 (10th Cir. 2007).
115
      Opposition at 18–19.



                                                                                                     18
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.801 Page 19 of 24




                           The 2017 Suspension and Probation Are Adverse Actions

            Bateman has to establish that his employer took adverse action against him. While the

Tenth Circuit defines “adverse employment action” “liberally,” the action needs to be more than

a “mere inconvenience.” 116 The action must constitute a significant change in employment status

or cause a significant change to benefits. 117 Written reprimands, like the employee counseling

forms Bateman received, can constitute adverse employment action if they are numerous and

make it more likely that an employee will be terminated for a further infraction. 118 Written

reprimands or warnings can also constitute adverse employment action if they have the effect of

placing the employee’s employment status immediately at risk. 119 Another way written

reprimands can constitute adverse employment action is if they are part of a pattern of retaliation

that culminates in the employee’s termination. 120

            As explained above, the two written reprimands Bateman received in 2015 are

time-barred. Also, neither of them had any effect on his pay, benefits, responsibilities, schedule,

or any other significant aspect of his employment. The forms were prepared and the conduct was

discussed with Bateman, but nothing about his employment changed.

            The two 2017 reprimands were different. The March 2017 reprimand was accompanied

by a one-day suspension. While this was short, it can be reasonably inferred that Bateman’s

employment status may have been immediately at risk. And the May 2017 reprimand, which was


116
      Sanchez v. Denver Public Schools, 164 F.3d 527, 532 (10th Cir. 1998).
117
      See id. (citing Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).
118
      See Roberts v. Roadway Express, 149 F.3d 1098, 1104 (10th Cir. 1998).
119
   See Haynes v. Level 3 Communs., 456 F.3d 1215, 1224–25 (10th Cir. 2006), abrogation on other grounds
recognized by Bertsch v. Overstock.com, 684 F.3d 1023 (10th Cir. 2012).
120
      See Dick v. Phone Directories Co., 397 F.3d 1256, 1270 (10th Cir. 2005).



                                                                                                          19
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.802 Page 20 of 24




accompanied by the thirty-day probation, clearly carried risk of immediate termination if he did

not successfully complete it. There is no evidence that any of the reprimands, the suspension, or

the probation fit a pattern or are related in any way. All four events deal with unrelated

incidences involving the failure to complete an assignment, a failure to report for a shift, damage

to and loss of company equipment, and a third-party report of intoxication on the job. 121

Intermixed with these events are some positive reviews and a positive schedule change. 122 There

simply is no evidence of pattern. But the suspension and the probation qualify, for purposes of

summary judgment, as adverse action.

       There Was No Causal Connection Between the Protected Activity and the Adverse Action

           The final element is the causal connection between the adverse action and the protected

activity in which he engaged—his July 2015 complaint to human resources. “A ‘causal

connection’ between a protected action and a subsequent adverse action can be shown through

‘evidence of circumstances that justify an inference of retaliatory motive, such as protected

conduct closely followed by adverse action.’” 123 “[A]n adverse employment action that

happened more than three months after the protected activity [is] not entitled to a presumption of

causation.” 124 If there is no temporal proximity to give rise to a presumption of causation, then a

plaintiff may use additional evidence to establish causation. 125




121
      Motion Exhibits K, L, P, S.
122
      See id. Exhibits M, N, O, R.
123
      CR England, 644 F.3d at 1051 (citation omitted).
124
      Piercy v. Maketa, 480 F.3d 1192, 1198 (10th Cir. 2007).
125
      See id. at 1198–99.



                                                                                                     20
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.803 Page 21 of 24




           As established above, the November 2015 employee counseling forms are time-barred

and were not adverse actions. Even if that were not the case, Bateman received them more than

three months after he engaged in protected activity, and so there is no presumption of causation.

And when not considering the November 2015 employee counseling forms, the gap between the

July 2015 protected activity and the 2017 suspension and later probation is about a year-and-a-

half. That temporal gap is far too large to give rise to a presumption of causation. Moreover, as

discussed above, there were several intervening positive events such as performance reviews

with positive feedback, a desired schedule change, and other positive feedback from Bateman’s

supervisors that undercut the claim of retaliation. 126

           In any event, even considering the November 2015 employee counseling forms as

adverse action, Bateman would have to rely on additional evidence to establish a causal

connection. Bateman contends that he has provided evidence to establish causation, but he has

not cited this evidence and there is no apparent evidence in the record before the court that

supports a causal connection. The lack of evidence, the large temporal gap, and the intervening

positive events necessitate the court’s conclusion that there is no causal connection between

Bateman’s protected activity and any of the disciplinary actions taken against him. Based on the

undisputed material facts, Bateman’s unlawful retaliation claim fails as a matter of law on the

causal connection element.




126
      See Motion Exhibits M, N, O, Q, R.



                                                                                                    21
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.804 Page 22 of 24




                 Bateman Failed to Establish Pretext Under the Burden-Shifting Analysis

           Bateman has failed to establish a prima facie case for unlawful retaliation, but assuming

he had, his unlawful retaliation claim would fail under the McDonnell Douglas burden-shifting

analysis described above with respect to Bateman’s unlawful termination claim.

           As stated above, Nexstar has articulated nondiscriminatory reasons for each of the

disciplinary actions taken against Bateman. Bateman’s schedule with a turnaround shift was a

result of Bateman’s supervisor balancing the needs of multiple photographers and giving

Bateman the schedule that satisfied more of Bateman’s requests. 127 Bateman’s first November

2015 employee counseling form resulted from what Bateman’s supervisor understood to be

Bateman slamming a door, failing to complete a task, and having a negative attitude. 128

Bateman’s second November 2015 employee counseling form was issued on the basis of what

appeared to Bateman’s supervisor to be a fraudulent use of a sick day in violation of the

company’s attendance policy. 129 Bateman’s March 2017 employee counseling form and one-day

suspension resulted from damage to and loss of company property that occurred while the

property was in Bateman’s care. 130 Bateman’s May 2017 employee counseling form and thirty-

day probation resulted from a third-party complaint that Bateman was intoxicated while working

an event. 131 These articulated reasons are all nondiscriminatory.




127
      Reply at 4–5.
128
      Id. at 6; Motion Exhibit K.
129
      Reply at 7; Motion Exhibit L.
130
      Reply at 8; Motion Exhibit P.
131
      Reply at 11; Motion Exhibit S.



                                                                                                   22
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.805 Page 23 of 24




           The burden then shifts back to Bateman to demonstrate that these articulated reasons are

pretextual, masking discriminatory animus. 132 The three pieces of evidence Bateman points to as

showing pretext do not do so. 133 First, that Bateman had to work a turnaround schedule for

several months does not demonstrate pretext: other photographers worked at least some

turnaround shifts; Bateman’s supervisor had to balance the needs of multiple photographers; and

the schedule Bateman received accommodated Bateman’s other requests. 134 Second, Bateman’s

disagreement with factually-supported employee counseling and disciplinary actions does not

make them pretextual. Finally, Bateman does not provide evidence that other photographers

engaged in behavior that warranted discipline, so he cannot show that Nexstar’s

nondiscriminatory reasons for taking disciplinary action against Bateman and supposedly not

against other photographers are pretextual. 135 So even if Bateman had established a prima facie

case for unlawful retaliation, his claim would fail under the burden-shifting analysis because he

fails to cite evidence suggesting “weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions” 136 in Defendant’s explanations.

           The undisputed material facts demonstrate that Bateman’s claim for unlawful retaliation

fails as a matter of law on the adverse action element and the causal connection element.

Nextar’s motion for summary judgment is granted on this claim.




132
      See Piercy, 480 F.3d at 1198.
133
      See Opposition at 14 n.1, 22–24.
134
      See, e.g., Motion Exhibit Y at 10–11, 13–14, 69–70, 76–77; id. Exhibit I.
135
   As the court noted above, it appears that Bateman did not conduct any depositions to develop an evidentiary
record on this point.
136
      Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997).



                                                                                                                 23
Case 2:18-cv-00815-DBB Document 31 Filed 10/09/20 PageID.806 Page 24 of 24




                                        CONCLUSION

        Because the court concludes that Bateman’s claims for unlawful termination and

unlawful retaliation under the ADA fail as a matter of law based on the undisputed material

facts, Defendant’s Motion for Summary Judgment is GRANTED. The clerk of court is directed

to close this case.



        Signed October 8, 2020.

                                            BY THE COURT


                                            ________________________________________
                                            David Barlow
                                            United States District Judge




                                                                                              24
